


Exhibit 10.5


ITRON, INC.
2010 STOCK INCENTIVE PLAN
LONG TERM PERFORMANCE
RESTRICTED STOCK UNIT AWARD NOTICE
FOR PARTICIPANTS IN FRANCE
Itron, Inc. (the “Company”) hereby grants to Participant a performance
restricted stock unit award (the “Award”). The Award is subject to all the terms
and conditions set forth in this Long Term Performance Restricted Stock Unit
Award Notice (the “Award Notice”), the Long Term Performance Restricted Stock
Unit Award Agreement, including Appendix A (the “Agreement”), the Itron, Inc.
2010 Stock Incentive Plan (the “U.S. Plan”), and the Rules of the Itron, Inc.
2010 Stock Incentive Plan for the Grant of Restricted Stock Units to
Participants in France (the “French RSU Plan” and together with the U.S. Plan,
the “Plan”), all of which are incorporated into the Award Notice in their
entirety.
Participant:
«First_Name» «Last_Name»
Grant Date:
«Grant Date»
Performance Periods:








Time-Based Vesting Dates:
January 1, 2013 to December 31, 2014 (“Two-Year Performance Period”)
January 1, 2013 to December 31, 2015 (“Three-Year Performance Period”)


Second anniversary of the Grant Date with respect to the Two-Year Performance
Period.
 Last day of the Performance Period with respect to the Three-Year Performance
Period.
Number of Long-Term Performance Restricted Stock Units (“PSUs”):


            
The actual number of PSUs that vest shall be determined based on Participant's
continued employment through the applicable Time-Based Vesting Date and the
attainment of the performance goals specified in Appendix A, as assessed by the
Plan Administrator as soon as reasonably practicable after the end of the
applicable Performance Period.
The aggregate target number of PSUs for both the Three-Year and Two-Year
Performance Periods is «# of Units  (the “Target PSUs”).









--------------------------------------------------------------------------------






            


Two-thirds of the Target PSUs shall be eligible to vest based on attainment of
the performance goals applicable to the Three-Year Performance Period.
One-third of the Target PSUs shall be eligible to vest based on attainment of
the performance goals applicable to the Two-Year Performance Period.
Restriction on Sale of Shares:
Any Shares acquired pursuant to the Award cannot be sold prior to the second
anniversary of the date the Shares are issued to you or during Closed Periods
(as described in the Agreement), except in certain exceptional circumstances.



Additional Terms/Acknowledgement: This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement and the Plan which are
attached to and incorporated into this Award Notice in their entirety.


By accepting this Award Notice and Agreement providing for the terms and
conditions of my grant, I confirm having read and understood the documents
relating to this grant (the Performance Restricted Stock Unit Award Agreement,
including Appendix A, the U.S. Plan, the French RSU Plan and the U.S. Plan
Prospectus) which were provided to me in English language. I accept the terms of
those documents accordingly.
En acceptant la présente Notice d'Attribution et le Contrat décrivant les termes
et conditions de mon attribution, je confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Contrat d'Attribution d'Actions
Gratuites soumises à des Conditions de Performance, incluant l'Annexe A, le Plan
Américain, le Sous-Plan pour la France et le Prospectus Américain) qui m'ont été
communiqués en langue anglaise. J'en accepte les termes en connaissance de
cause.


«First_Name» «Last_Name»
I accept this Award subject to the terms and conditions stated herein.
«Electronically Signed»
 
Attachments:
 
1. Long-Term Performance Restricted Stock Unit Award Agreement, including
Appendix A
2. U.S. Plan
3. French RSU Plan
4. U.S. Plan Prospectus
 







--------------------------------------------------------------------------------




ITRON, INC.
2010 STOCK INCENTIVE PLAN
LONG TERM PERFORMANCE
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR PARTICIPANTS IN FRANCE


Pursuant to your Long Term Performance Restricted Stock Unit Award Notice (the
“Award Notice”) and this Long Term Performance Restricted Stock Unit Award
Agreement, including Appendix A (this “Agreement”), Itron, Inc. (the “Company”)
has granted you a performance restricted stock unit award (the “Award”) under
its 2010 Stock Incentive Plan (the “U.S. Plan”) and the Rules of the Itron, Inc.
2010 Stock Incentive Plan for the Grant of Restricted Stock Units to
Participants in France (the “French RSU Plan” and together with the U.S. Plan,
the “Plan”). Capitalized terms not expressly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan, as
applicable.
The Award is intended to qualify for the specific tax and social security
treatment in France applicable to shares granted for no consideration under
Sections L. 225-197-1 to
L. 225-197-6 of the French Commercial Code, as amended. However, certain events
may affect the qualified status of the Award and the Company does not make any
undertaking or representation to maintain the qualified status of the Award. If
the Award does not retain its qualified status, the specific tax and social
security treatment will not apply and you will be required to pay your portion
of social security contributions resulting from the Award.
Moreover, if you relocate to another country, any special terms and conditions
applicable to restricted stock unit awards granted in such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
In addition, the Company reserves the right to impose other requirements on the
Award and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
The details of the Award are as follows:
1.
Number of Units Subject to Award



This Award is a performance-based award, the vesting of which is based both on
your continued employment through the applicable Time-Based Vesting Date and on
the attainment of the performance goals set by the Plan Administrator at the
beginning of the performance periods set forth in the Award Notice (each, a
“Performance Period”) and at the beginning of each Annual EPS Performance Period
(as defined in Appendix A), in accordance with the requirements of Section
162(m) of the Code in the case of any Award that is intended to constitute
“qualified-performance-based compensation” within the meaning of Section 162(m)
(4)(C) of the Code. The performance goals are set forth in Appendix A




--------------------------------------------------------------------------------




(or will be communicated to you as described in Appendix A) and the aggregate
target number of PSUs for both Performance Periods (the “Target PSUs”) is set
forth in the Award Notice and in Appendix A.


2.
Vesting



The Award will vest based on your continued employment through the applicable
Time-Based Vesting Date and to the extent the performance goals set forth in
Appendix A are attained for the applicable Performance Period, as determined by
the Plan Administrator. The Plan Administrator shall determine as soon as
reasonably practicable, but in any event within thirty (30) days, after the end
of the applicable Performance Period, the attainment level of the performance
goals.


One share of Common Stock will be issuable for each PSU that vests. PSUs that
have vested are referred to herein as “Vested PSUs.” PSUs that have not vested
and remain subject to forfeiture are referred to herein as “Unvested PSUs.” The
Unvested and Vested PSUs are collectively referred to herein as the “PSUs.” The
Award will terminate and the Unvested PSUs will be subject to forfeiture upon
termination of your employment as set forth in Section 3.1.


3.
Termination of Employment; Change in Control Transaction



3.1    Termination of Employment


If your employment terminates during a Performance Period by reason of death,
the number of PSUs that vest based on the actual attainment of the performance
goals as assessed after the end of the corresponding Performance Period and such
PSUs shall be settled in accordance with Section 4 below. The Company will issue
the Shares subject to such PSUs to your heirs in the year following the end of
the applicable Performance Period, provided they contact the Company to request
the issuance of the Shares within six (6) months following your death. If your
heirs do not request the issuance of the Shares within six (6) months of your
death, all of the PSUs will be forfeited to the Company.


If your employment terminates during a Performance Period by reason of
Disability (as defined in the French RSU Plan), you will become eligible to
receive that number of PSUs that vest based on the actual attainment of the
performance goals as assessed after the end of the corresponding Performance
Period and such PSUs shall be settled in accordance with Section 4 below.


If your employment terminates for any other reason during a Performance Period,
any Unvested PSUs will be forfeited upon termination of your employment.


3.2    Change in Control Transaction


In the event of a Change in Control Transaction during a Performance Period, the
number of PSUs that shall vest under the Award shall be the greater of (a) the
portion of the Target PSUs corresponding to the applicable Performance Period or
(b) the actual number of PSUs that vest as determined based on the attainment of
the performance goals if the Plan Administrator determines that the attainment
of the performance goals is determinable as of the date of the Change in Control
Transaction, pro-rated based on the number of calendar days between the
beginning of the applicable Performance Period and the date of the Change in
Control Transaction and such PSUs shall vest




--------------------------------------------------------------------------------




immediately prior to the Change in Control Transaction but shall be settled in
accordance with Section 4 below.


The acceleration in vesting and settlement of the Award as provided in this
Section 3.2 may trigger the loss of the specific French tax and social insurance
contributions regime.


4.
Settlement of Vested PSUs.



Vested PSUs shall be settled within 60 days following the applicable Time-Based
Vesting Date, provided, however, that in the case of a Change in Control
Transaction occurring prior to the applicable Time-Based Vesting Date, vested
PSUs shall be settled immediately prior to the Change in Control Transaction.


5.
Securities Law Compliance



5.1You represent and warrant that you (a) have been furnished with a copy of the
prospectus for the Plan and all information which you deem necessary to evaluate
the merits and risks of receipt of the Award, (b) have had the opportunity to
ask questions and receive answers concerning the information received about the
Award and the Company, and (c) have been given the opportunity to obtain any
additional information you deem necessary to verify the accuracy of any
information obtained concerning the Award and the Company.


5.2You hereby agree that you will in no event sell or distribute all or any part
of the shares of Common Stock that you receive pursuant to settlement of this
Award (the “Shares”) unless (a) there is an effective registration statement
under the U.S. Securities Act of 1933, as amended (the “Securities Act”) and any
applicable state and foreign securities laws covering any such transaction
involving the Shares or (b) the Company receives an opinion of your legal
counsel (concurred with by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.


5.3You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any regulator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.




5.4You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.






--------------------------------------------------------------------------------




6.Transfer Restrictions


PSUs shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.


6.1Holding Period


You are required to hold the Shares issued pursuant to the vesting of the PSUs
for two years as measured from the date the Shares are issued to you in
accordance to Section 4 above or such other period as is required to comply with
the minimum mandatory holding period applicable to Shares underlying
French-qualified Restricted Stock Units (the “Holding Period”) in order to
benefit from the specific French tax and social insurance contributions regime,
even if you are no longer an employee or corporate officer, as applicable, of a
French Entity or otherwise employed by the Company or a Subsidiary, if
applicable. As from the end of the Holding Period, the corresponding Shares
shall be freely transferable, subject to applicable legal and regulatory
provisions in force and in particular to the provisions of Section 6.2 below.


This Holding Period requirement shall not apply to your heirs should they
acquire Shares under the Plan pursuant to Section 3.1 above nor shall it apply
if you terminate employment due to Disability (as defined in the French RSU
Plan).


6.2Closed Period


As long as the Award and the Shares issued upon settlement of the vested PSUs
maintain their qualified status and to the extent such restriction is applicable
under French law, the Shares may not be sold during a Closed Period which
currently includes:


Ten quotation days preceding and three quotation days following the disclosure
to the public of the consolidated financial statements or the annual statements
of the Company; and


Any period during which the corporate management of the Company possesses
material information which could, if disclosed to the public, significantly
impact the quotation of the Shares, until ten quotation days after the day such
information is disclosed to the public. This Closed Period restriction shall not
apply to your heirs should they acquire Shares under the Plan pursuant to
Section 3.1 above nor shall it apply if you terminate employment due to
Disability (as defined in the French RSU Plan).


6.3Shareholding Restrictions


If you qualify as a managing corporate officer (i.e., “mandataires sociaux,”
Président du Conseil d'Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, Gérant de Sociétés par actions) or have a
comparable position in any other company within the Company group, and if the
Award is granted to you in such capacity, you are subject to shareholding
restrictions and you must hold 20% of the Shares issued upon vesting of the PSUs
and not sell such Shares until you cease to serve as a managing corporate
officer of the Company (or cease to have a comparable position as described
herein), if required under French law.




--------------------------------------------------------------------------------






7.
No Rights as Shareholder



You shall not have voting or other rights as a shareholder of the Company with
respect to the PSUs.


8.
Book Entry Registration of Shares



The Company will issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name and the applicable restrictions
will be noted in the records of the Company's transfer agent and in the book
entry system.


9.
Responsibility for Taxes



9.1Regardless of any action the Company or your employer (the “Employer”) take
with respect to any and all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items is and
remains your responsibility and may exceed the amount actually withheld by the
Company and/or the Employer. You further acknowledge that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the granting or vesting of the Award, the settlement of Vested
PSUs, the issuance of Shares upon settlement of the Vested PSUs, the subsequent
sale of Shares acquired upon settlement of the Vested PSUs and the receipt of
any dividends; and (b) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you have become subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


9.2Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and or the
Employer to satisfy all Tax-Related Items.


(a)In this regard, you hereby irrevocably appoint Fidelity or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the “Agent”) as your Agent, and authorize the Agent, to:


(i)
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, a
number of Shares (rounded up to the next whole number) sufficient to generate
proceeds to cover the Tax-Related Items and all applicable fees and commissions
due to, or required to be collected by, the Agent;







--------------------------------------------------------------------------------




(ii)
Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;



(iii)
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and



(iv)
Remit any remaining funds to you.



(b)Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 9.2(a), you authorize the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:


(i)
requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or



(ii)
withholding any amount of the Tax-Related Items from your wages or other cash
compensation paid to you by the Company and/or the Employer; and/or



(iii)
withholding in Shares to be issued upon settlement of the Vested PSUs provided,
however, that if you are a Section 16 officer of the Company under the Exchange
Act, then the Plan Administrator (as constituted to satisfy Rule 16b-3 of the
Exchange Act) shall establish the method of withholding from the alternatives
(i) - (iii) herein and, if the Plan Administrator does not exercise its
discretion prior to the Tax-Related Items withholding event, then you shall be
entitled to elect the method of withholding from the alternatives (i) - (iii)
herein.



(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
and/or social insurance contribution purposes, you will be deemed to have been
issued the full number of Shares subject to the Vested PSUs notwithstanding that
a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of your participation in the
Plan. The Company may refuse to issue or deliver Shares to you if you fail to
comply with your obligations in connection with the Tax-Related Items.


9.3You acknowledge that the authorization and instruction to the Agent set forth
in Section 9.2(a)(i) above to sell Shares to cover the Tax-Related Items is
intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of the Company's securities
on the basis of material nonpublic information) (a “10b5-1 Plan”). This 10b5-1
Plan is being adopted to permit you to sell a number of Shares issued upon
settlement of Vested PSUs sufficient to pay the Tax-Related Items.






--------------------------------------------------------------------------------




You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price. You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Shares during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the NASDAQ or other
exchange where the Shares may be traded, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the Agent's
counsel is likely not to comply) with the Securities Act, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan. In the event
of the Agent's inability to sell Shares, you will continue to be responsible for
the Tax-Related Items.


You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan. You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 9.2(a)(i) and this 10b5-1 Plan.


10.
Nature of Grant



In accepting the grant, you acknowledge, understand and agree that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of performance restricted
stock units, or benefits in lieu of performance restricted stock units, even if
performance restricted stock units have been granted in the past;


(c)all decisions with respect to future grants of performance restricted stock
units, if any, will be at the sole discretion of the Company;


(d)the grant of the Award and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Employer, the Company or any Related Corporation and shall not
interfere with the ability of the Employer, the Company or any Related
Corporation to terminate your employment or service relationship (if any);
 
(e)you are voluntarily participating in the Plan;


(f)the Award and the Shares subject to the Award are not intended to replace any
pension rights or compensation;


(g)the Award and the Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation for any purpose including,
but not limited to, calculating




--------------------------------------------------------------------------------




any severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from your ceasing to provide employment or
other services to the Company or the Employer (for any reason whatsoever, and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any) and, in consideration of the grant of the Award to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, any Related Corporation or the Employer, waive the ability,
if any, to bring any such claim and release the Company, any Related Corporation
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you will be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims;


(j)for purposes of the Award, your employment will be considered terminated as
of the date you cease to actively provide services to the Company or a Related
Corporation; further, in the event of termination of your employment or other
services (for any reason whatsoever and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where you are employed or
the terms of your employment agreement, if any), unless otherwise provided in
this Agreement or determined by the Company, your right to vest in the Award, if
any, will terminate effective as of the date that you are no longer actively
providing services and will not be extended by any notice period (e.g., active
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any); the
Company's Chief Executive Officer shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of the
Award (including whether or not you may still be considered to be providing
services while on an approved leave of absence);


(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and


(l)neither the Company, the Employer nor any Related Corporation shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States dollar that may affect the value of the Award or of any amounts
due to you pursuant to the settlement of the PSUs or the subsequent sale of any
Shares acquired upon settlement.


11.No Advice Regarding Grant


The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the




--------------------------------------------------------------------------------




underlying Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan. You acknowledge that you have either
consulted with competent advisors independent of the Company to obtain advice
concerning the receipt of the Award and the acquisition or disposition of any
Shares to be issued pursuant to the Award in light of your specific situation or
had the opportunity to consult with such advisors but chose not to do so.


12.
Data Privacy



You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).


You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients' country (e.g., the United
States) may have different data privacy laws and protections than France. You
understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, your employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you the Award or
other equity awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.




--------------------------------------------------------------------------------




13.
Electronic Delivery and Participation



The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


14.
Language



If you have received this Agreement (or any portion thereof) or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.


15.
General Provisions



15.1Successors and Assigns. The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.


15.2Section 409A. For purposes of U.S. taxpayers, the PSUs and the settlement of
the PSUs are intended to be exempt or comply with Section 409A of the Code, and
this Agreement will be interpreted, operated and administered in a manner that
is consistent with this intent. In furtherance of this intent, the Plan
Administrator may, at any time and without your consent, modify the terms of the
Award as it determines appropriate to comply with the requirements of, or
qualify for an exemption from, Section 409A of the Code and the related U.S.
Department of Treasury guidance or to mitigate any additional tax, interest
and/or penalties that may apply under Section 409A of the Code if exemption or
compliance is not practicable. The Company makes no representation or covenant
to ensure that the PSUs, settlement of the PSUs or other payment hereunder are
exempt from or compliant with Section 409A of the Code and neither the Company
nor any of its affiliates shall under any circumstances have any liability to
you or any other party if the settlement of the PSUs or other payment hereunder
that is intended to be exempt from or compliant with Section 409A of the Code is
not so exempt or compliant or for any action taken by the Plan Administrator
with respect thereto.


15.3Governing Law and Choice of Venue. The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state's
principles of conflict of laws. For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.


15.4Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.






--------------------------------------------------------------------------------




15.5Notice.     Any notice required or permitted hereunder shall be made in
writing and sent to the following address:


Itron, Inc.
Attn. General Counsel
2111 N. Molter Road
Liberty Lake, WA USA 99019


16.    Waiver


You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.


17.    Repayment/Clawback/Recovery


If Participant is subject to the Company's Incentive Repayment Policy (the
“Repayment Policy”) at any time between the Grant Date and the date the PSUs are
settled, any Shares, payment or benefit made under the Award shall be subject to
repayment in accordance with the provisions of the Repayment Policy. In
addition, any Shares, payment or benefit made under the Award will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company's securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law.




--------------------------------------------------------------------------------




APPENDIX A


ITRON, INC.
2010 STOCK INCENTIVE PLAN
LONG TERM PERFORMANCE
RESTRICTED STOCK UNIT AWARD NOTICE




Appendix A sets forth the performance goals for the performance restricted stock
unit award (the “Award”) under the Itron, Inc. 2010 Stock Incentive Plan (the
“Plan”) evidenced by the Long Term Performance Restricted Stock Unit Award
Agreement (the “Agreement”) to which it is attached. Capitalized terms not
expressly defined in this Appendix A but defined in the Plan or the Agreement
shall have the same definitions as in the Plan and/or the Agreement, as
applicable. Please refer to the schedule that is attached to Appendix A for
supplemental information explaining the operation of the performance goals
applicable to the Award.
The aggregate target number of PSUs for both the Three-Year and Two-Year
Performance Periods is: «# of Units» (the “Target PSUs”).
Two-thirds of the Target PSUs shall be eligible to vest based on attainment of
the performance goals applicable to the Three-Year Performance Period.
One-third of the Target PSUs shall be eligible to vest based on attainment of
the performance goals applicable to the Two-Year Performance Period.
The actual number of PSUs that shall vest is based on the level of attainment of
a combination of the following two performance goals: non-GAAP Earnings Per
Share (“EPS”) of the Company as calculated for purposes of the Company's
earnings release as described in the Company's public filings and Total
Shareholder Return (“TSR”) of the Company during the applicable Performance
Period as further described below.
The total number of PSUs that is eligible to vest under this Award is between 0%
- 200% of the Target PSUs based on attainment of the EPS performance goal and
the TSR performance goal. The total number of PSUs that will actually vest will
be equal to the sum of (i) the EPS-Based Vested PSUs, plus (ii) the product of
(x) the TSR Performance Goal Multiplier, multiplied by (y) the EPS-Based Vested
PSUs (as these terms are defined and further described below).
Any PSUs that vest shall be settled in accordance with Section 4 of the
Agreement.
EPS Performance Goal:
A number of PSUs that is equal to between 0% - 160% of the Target PSUs is
eligible to vest based on the attainment of EPS performance goals in accordance
with the following terms:
An annual “EPS Performance Goal” (including “Threshold Goal” and “Maximum Goal”)
shall be established at the beginning of each year for each of the calendar
years contained in the Performance Periods (each, an “Annual EPS Performance
Period”). Immediately following the end




--------------------------------------------------------------------------------




of each Annual EPS Performance Period, the Plan Administrator shall assess the
attainment level of the Company's EPS against the annual EPS Performance Goal
corresponding to the Annual EPS Performance Period and assign a percentage of
attainment of between 0% - 160% (with attainment between the Threshold Goal and
Maximum Goal subject to interpolation). The number of PSUs that is eligible to
vest at the end of the applicable Performance Period based on the attainment of
the EPS Performance Goal shall be equal to the product of (a) the average of the
attainment level of the EPS Performance Goal for each of the Annual EPS
Performance Periods contained in the applicable Performance Period (expressed as
a percentage), multiplied by (b) the portion of the Target PSUs for the
corresponding Performance Period (the “EPS-Based Vested PSUs”).
No PSUs will become eligible for vesting if the Company's EPS is below the
Threshold Goal.


TSR Performance Goal Multiplier:
The number of PSUs that is eligible to vest may be greater or less than the
number of EPS-Based Vested PSUs depending on the level of attainment of Company
TSR performance relative to the TSR attained by companies comprising the Russell
3000 Index (such increase or decrease to the number of PSUs eligible to vest,
the “TSR Performance Goal Multiplier,” and the index, the “Peer Group TSR”). For
purposes of calculating the Company's TSR, the value of the Common Stock on the
first day of each of the Performance Periods shall be deemed to be the average
of the closing price of the Common Stock for the 20 trading days ending on the
first trading day of the applicable Performance Period and the value of the
Common Stock for the last day of each of the Performance Periods shall be deemed
to be the average of the closing price of the Common Stock for the 20 trading
days ending on the last trading day of the applicable Performance Period. The
TSR Performance Goal Multiplier shall be between 0.75 and 1.25, as determined in
accordance with the following schedule:
•
If Company TSR is at or below the 25% percentile of the Peer Group TSR, the TSR
Performance Goal Multiplier shall be equal to 0.75.

•
If Company TSR is at the 50% percentile of the Peer Group TSR, the TSR
Performance Goal Multiplier shall be equal to 1.

•
If Company TSR is at or above the 75th percentile of the Peer Group TSR, the TSR
Performance Goal Multiplier shall be equal to 1.25.



•
If Company TSR is above the 25th or below the 75th percentile of the Peer Group
TSR, the attainment between the goals shall be subject to interpolation.



If the Award is intended to constitute “qualified performance-based
compensation,” within the meaning of Section 162(m)(4)(C) of the Code, the Plan
Administrator shall determine and certify the actual level of attainment of the
performance goals and the number of PSUs that become eligible for vesting in
accordance with the requirements of Section 162(m) of the Code. The performance
goals shall be adjusted per the 2013 Long-Term Performance Plan Guidelines, as
approved by the Plan Administrator, provided that the Plan Administrator may
also adjust the performance goals in a manner that would result in a decrease to
the number of PSUs that would otherwise become eligible for vesting. Further, in
determining the number of PSUs that become eligible for vesting, the Plan
Administrator has the discretion to reduce (including to zero), but not
increase, the number of PSUs that would otherwise become eligible for vesting.




